IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


                   IN AND FOR NEW CASTLE COUNTY

RONALD E. LEWIS, JR.,               )
        Defendant-Below             )
        Appellant,                  )       C. A. No.:   N13A-07-009 VLM
                                    )
            v.                      )
                                    )
BERKOWITZ & SHAGRIN, P.A.,          )
        Plaintiff-Below             )
        Appellee.                   )
                                    )

                                  OPINION

                           Submitted: June 2, 2014
                         Decided: September 25, 2014


    Upon Consideration of Appellant’s Appeal of the Decision of the Court of
                       Common Pleas, AFFIRMED.


Samuel L. Guy, Esquire, Attorney at Law, 1601 Concord Pike, Suite 38C, P.O.
Box 25464, Wilmington, DE 19899, Attorney for Appellant.

Shauna T. Hagan, Esquire, Kelleher & Laffey, Attorneys at Law, 1509 Gilpin
Avenue, Wilmington, DE 19806, Attorney for Appellee.




MEDINILLA, J.


                                        1
                               INTRODUCTION

       Appellant Ronald E. Lewis, Jr. (“Son”) appeals the decision of the Court of

Common Pleas which granted a judgment in favor of Appellee Gerald Z.

Berkowitz, Esq. (“Berkowitz”), arising from an unpaid attorney’s fee. The Court

of Common Pleas held that Berkowitz was not collaterally estopped from

collecting the remainder of the unpaid fee from Son, despite the fact that

Berkowitz had previously collected a portion of the fee from Son’s father, Ronald

“Butch” E. Lewis (“Father”) in a prior action in the Justice of the Peace Court. For

the reasons set forth below, the decision of the Court of Common Pleas is

AFFIRMED.


                  FACTUAL AND PROCEDURAL HISTORY

       On July 24, 2009, Son and Father cosigned a retainer agreement with Gerald

Z. Berkowitz, of Berkowitz, Shagrin & Jones, P.A., for legal services related to

Son’s divorce matter. 1 When the legal representation ended, there remained an

outstanding balance of $6,685.00 in attorney’s fees.2 Pursuant to the retainer

agreement, finance charges were assessed, and Father and Son were billed a total

of $7,123.46.3




1
  Appx. at 123.
2
  Id. at 130.
3
  Id. at 126.
                                         2
       On February 3, 2010, Berkowitz filed a debt collection action against Father

in the Justice of the Peace Court for $7,123.46 plus $40.00 in court costs

(hereinafter “Father I”). 4 Following trial, a judgment was entered against Father in

the amount of $1,625.00 plus costs and interest. 5 Berkowitz appealed the decision

to the Court of Common Pleas, but thereafter filed a stipulation of dismissal before

the matter was heard.6

       On August 4, 2011, Berkowitz instituted a second action in the Justice of the

Peace Court, this time against Son in an attempt to collect the outstanding balance

(hereinafter “Son I”).7 At trial, Son argued that the doctrine of collateral estoppel

precluded Berkowitz from obtaining a judgment against him because a final

judgment of $1,625 had been obtained against Father in Father I. The Justice of

the Peace Court agreed, applied the doctrine of collateral estoppel, and entered a

judgment in favor of Berkowitz for $1,625.


       On August 7, 2012, Berkowitz appealed the Justice of the Peace Court

decision in Son I to the Court of Common Pleas. On August 31, 2012, Son filed a




4
  Berkowitz, Schagrin & Jones, P.A. v. Lewis, C.A. No. JP13-10-001783 (Del. J.P. Feb. 3, 2010).
5
  Id.
6
  C.A. No. CPU4-10-008196 (Del. Com. Pl. Dec. 27, 2010).
7
  Berkowitz & Schagrin, P.A. v. Lewis, C.A. No. JP13-11-010687 (Del. J.P. Aug. 4, 2011).
Berkowitz originally claimed $7,123.46 plus costs, but later amended that amount to $5,498.46
to reflect the balance outstanding after the judgment obtained against Father in Father I. See
Appx. at 90.
                                               3
Motion to Dismiss and argued collateral estoppel as the basis for dismissal.8 The

Court of Common Pleas heard oral arguments on September 28, 2012, and denied

the motion in an opinion dated October 17, 2012, wherein it held that matters

outside the pleadings required resolution before it could determine whether

collateral estoppel barred the claim. 9


       At trial on June 25, 2013, the parties presented a stipulated record and

agreed that the sole legal issue before the Court of Common Pleas was whether

Berkowitz was collaterally estopped from pursuing his claim against Son. 10 The

Court of Common Pleas held that Son failed to meet his burden of establishing the

elements of collateral estoppel, and awarded judgment in Berkowitz’s favor for the

undisputed balance of the unpaid fee.11 This appeal followed.


                               STANDARD OF REVIEW

       This Court reviews a decision of the Court of Common Pleas the same as

would the Delaware Supreme Court on appeal.12                 The applicable standard of

review is two-fold. First, errors of law are reviewed de novo. 13 Second, “this


8
  Id. at 62.
9
  Berkowitz, Shagrin & Jones, P.A. v. Ronald E. Lewis, Jr., C.A. No. CPU4-12-003083 (Del.
Com. Pl. Oct. 17, 2012).
10
   The stipulated record consisted of (1) the July 24, 2009 Retainer Agreement; (2) billing
statements confirming an outstanding balance of $5,498.46; and (3) the December 2, 2010
Justice of the Peace Court Order.
11
   Tr. 35, Appx. at 122.
12
   Fiori v. State, 2004 WL 1284205, at *1 (Del. Super. May 26, 2004).
13
   Downs v. State, 570 A.2d 1142, 1144 (Del. 1990).
                                               4
Court is bound by findings of fact made by the Court of Common Pleas which are

supported by the record and which are the product of a logical and deductive

process.”14    If substantial evidence exists for a finding of fact, this Court must

accept that ruling.15     Substantial evidence means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.16


                                      DISCUSSION

       On appeal, Son argues that the Court of Common Pleas committed legal

error in its application of the doctrine of collateral estoppel because a ruling in

Berkowitz’s favor was not supported by substantial evidence.


       Under the doctrine of collateral estoppel, if a court has decided an issue of

fact necessary to its judgment, that decision precludes re-litigation of same issue in

a later suit involving a party to the first case. 17 This Court is guided by the rule of

law set forth by the Delaware Supreme Court in Betts v. Townsend to determine

whether a claim is barred by collateral estoppel.18 The party seeking to defend

from suit on the basis of collateral estoppel bears the burden of proving each

element:


14
    Trader v. Wilson, 2002 WL 499888, at *2 (Del. Super. Feb. 1, 2002); Downs, 570 A.2d at
1144.
15
    Wilson v. Klabe Const. Co., 2004 WL 1732217 (Del. Super. July 29, 2004).
16
   Id.
17
    Oakes v. Clark, 2012 WL 5392139, at *3 (Del. Super. Nov. 2, 2012); Messick v. Star
Enterprise, 655 A.2d 1209, 1211 (Del. 1995).
18
    765 A.2d 531 (Del. 2000).
                                               5
           (1) The issue previously decided is identical with the one
           presented in the action in question, (2) the prior action has been
           finally adjudicated on the merits, (3) the party against whom the
           doctrine is invoked was a party or in privity with a party to the
           prior adjudication, and (4) the party against whom the doctrine
           is raised had a full and fair opportunity to litigate the issue in
           the prior action.19

       In this case, the parties do not dispute that elements two and three are met. 20

Son argues, however, that collateral estoppel should have barred the claim below

because the Court of Common Pleas failed to find that (1) the issue to be litigated

in the second debt collection action against Son – Son I, the action from which this

appeal flows – was conclusively decided in Father I; and (2) Berkowitz had a full

and fair opportunity to litigate the issue of Son’s liability in Father I. This Court

disagrees.


       As to the first element, there is substantial evidence to support the Court of

Common Pleas’ finding that the issues to be decided in Father I and Son I were not

identical. Nothing in the stipulated record before the Court of Common Pleas

suggested that resolution of the issue of Son’s liability on the unpaid fee was

necessary to rendering the judgment in Father I. As such, this Court finds that

there was substantial evidence to support the finding of the Court of Common

19
   Betts, 765 A.2d at 535 (Del. 2000) (citing State v. Machin, 642 A.2d 1235, 1239 (Del. Super.
1993).
20
   Op. Br. at 19. The first action in the Justice of the Peace Court against Father resulted in a
final adjudication on the merits. Berkowitz was a party to the prior action, and is the party
against whom collateral estoppel is being sought.
                                                6
Pleas that Son did not establish the first element of collateral estoppel: that the

issue to be litigated in Son I was “identical” to the issue of Father’s liability. 21


         As to the second element, there is substantial evidence to support the Court

of Common Pleas’ finding that Son’s outstanding liability on the contract was not

fully and fairly litigated in Father I. Where two parties are potentially liable in a

breach of contract action, the non-breaching party may bring action against either

one or both defendants. 22 Berkowitz chose to proceed against one co-signer in

Father I, as was his right. Son could not establish whether the final judgment of

$1,625 in Father I included Son’s liability.               As such, there was substantial

evidence to support the finding of the Court of Common Pleas that Son failed to

establish that Berkowitz had a full and fair opportunity to litigate the issue of Son’s

apportionment of liability in Father I. This Court holds that the Court of Common

Pleas’ finding that Son failed to establish the fourth element of the Betts test is

supported by substantial evidence.


       Finally, Son contends that the record on appeal is insufficient to support the
judgment below. This Court finds this argument to be without merit. At trial, the
parties presented a stipulated record consisting of the retainer agreement, billing
statements, and the Order of the Justice of the Peace Court in Father I. These
undisputed documents constituted the basis for the Court of Common Pleas’ ruling
that Son was in breach of contract by failing to pay the outstanding balance of

21
     Betts, 765 A.2d at 535.
22
     Restatement (Second) of Contracts §§ 289; 291; 292 (1981).


                                                7
$5,498.46 in attorney’s fees. Son never disputed the amount of the outstanding
bill, nor the value of the services rendered. Rather, Son made the conscious
decision to defend his claim on the sole basis of collateral estoppel. 23 As stated
previously, the decision of the Court of Common Pleas is supported by substantial
evidence that collateral estoppel could not be established to bar the claim in Son I.
The undisputed record below is sufficient to sustain the judgment in Berkowitz’s
favor in the amount of the undisputed outstanding balance of the attorney’s fee.



                                         CONCLUSION

          For the foregoing reasons, the decision of the Court of Common Pleas is

hereby AFFIRMED.

          IT IS SO ORDERED.

                                                      /s/ Vivian L. Medinilla
                                                      Judge Vivian L. Medinilla




23
     Tr. 33-42, Appx. at 67-76; Tr. 15-16, Appx. at 101-02.
                                                  8